Citation Nr: 0527042	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  03-06 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for right knee disability.


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from January 1963 to May 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The veteran requested a hearing before a 
traveling section of the Board.  The veteran failed to 
appear.  See 38 C.F.R. § 18.9(a) (2004) (noting that the 
right to a hearing is deemed waived if the veteran fails to 
appear for a scheduled hearing).

In October 2004 the Board remanded the case for further 
evidentiary development.


FINDING OF FACT

A right knee disability, to include arthritis, was not 
manifest in service or within one year of separation, and is 
not attributable to service. 


CONCLUSION OF LAW

Right knee disability was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for a right knee disability.  
The appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes that 
the discussions in the rating decision and the statement of 
the case (SOC) informed the appellant of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  The communications, such 
as a VCAA letter of May 2002 explained the evidence necessary 
to establish entitlement.  In addition, the letters described 
what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO also supplied the appellant with the applicable 
regulations in the SOC issued in October 2002.  The basic 
elements for establishing service connection have remained 
unchanged despite the changes in the VCAA.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the June 
2004 letter specifically described the evidence needed to 
substantiate the claim and requested the appellant to 
"[s]end the information describing additional evidence or 
the evidence itself to the [RO]".  Therefore, the Board 
finds that the letter as a whole complied with the fourth 
element.  Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record contains the appellant's service 
medical records and private medical records.  The Board notes 
that via a letter dated in February 2005, the RO requested 
the veteran to complete and sign an Authorization and Consent 
to Release Information to the Department of Veterans Affairs 
(VA), VA Form 21-4142, in order for the RO to obtain private 
medical records as ordered by the Board in its October 2004 
remand.  The veteran did not comply with the RO's request.  
The Board notes that the veteran has the ultimate 
responsibility for obtaining private medical records.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.

Factual Background

The veteran's entrance medical examination of October 1962 
reveals that the veteran's lower extremities were normal at 
entrance.  In his report of medical history of October 1962, 
the veteran noted he was in good health and did not record 
any problems with his knees.  The service medical records are 
silent as to any complaints or problems with the veteran's 
knees during service.  The veteran's discharge examination 
dated in May 1966 also reports that the veteran's lower 
extremities were normal upon leaving service.

In his substantive appeal to the Board, VA Form 9, dated in 
February 2003, the veteran stated that he had a right knee 
medial menisectomy in April 1973 and a total right knee 
replacement in November 2002.

In a May 2002 letter, the veteran's private physician 
reported treating him since October 2001 for post-traumatic 
arthritis of the right knee with previous medial menisectomy.  
The physician reported the two injuries to the right knee 
that the veteran has stated occurred in service.  The 
physician indicated that the veteran's x-rays showed "severe 
arthritic destruction of the knee with bone-to-bone contact 
between the medial femoral condyle and medial tibial 
plateau."  

In a Notice of Disagreement of September 2002 the veteran 
stated that during basic training, his drill instructor hit 
his right knee with the butt of a rifle.  The veteran also 
recalled an accident in 1965 in which he was thrown from a 
horse he was riding during service and incurred numerous 
contusions, sprains, and strains, which included the right 
knee.  The service medical records do not indicate that the 
veteran was treated for either incident during service.


Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
for arthritis may be granted if it manifests to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2004).  Service connection may be granted 
for any disease diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2004).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against a claim, in which case, the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Upon careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against 
granting service connection for a right knee disability.  The 
Board notes that the veteran has a current disability 
diagnosed as post-traumatic arthritis and residuals of a 
medial menisectomy of the right knee by his private 
physician.  However, there is no competent evidence of record 
of a nexus between the currently diagnosed right knee 
disability and a disease or injury during service.  

The veteran's service medical records do not indicate any 
treatment or problems with the right knee during service.  
The Board notes that the veteran's private physician has 
provided a letter providing a medical history stating that 
the veteran's problems with his right knee started while 
still in service.  However, the physician did not indicate 
whether he had reviewed the claims file prior to writing the 
letter and therefore, the Board finds that the physician was 
restating the history provided by the veteran.  This is not 
competent evidence of a nexus to service.  The Board notes 
that the RO made attempts to obtain the medical records from 
the veteran's private physician, Dr. Bassett, however, the 
veteran did not provide the Release for Information Form and 
the RO was not able to obtain the records.  The Board finds 
that there is no competent evidence of record which shows 
that the veteran injured his right knee while in service.  

The evidence of record shows that the right knee disability 
was first manifested more than a year after service.  Dr. 
Bassett stated in his letter that he has been treating the 
veteran since 2001.  This is more than 25 years after 
service.  Furthermore, there is no reliable evidence of a 
disease or injury to the right while in service.  Although 
the veteran is competent to report that he had an injury, his 
assertions of in-service injuries are unsupported and not 
viewed as reliable.  Any implied assertion of continuity is 
also viewed as unreliable.  The Board finds that the 
separation examination affirmatively disclosing normal lower 
extremities and the remarkable silence of the record in 
proximity to separation are far more probative than remote 
statements advanced in support of a claim for monetary 
benefits.  The Court has noted that in a merits context, the 
lack of evidence of treatment may bear on the credibility of 
the evidence of continuity.  Savage v. Gober, 10 Vet. App. 
488 (1997).  The competent evidence of record shows that 
current right knee disability is not related to service. 

The most probative evidence establishes that the right knee 
was normal at separation from service.  Furthermore, there is 
no reliable evidence of right knee pathology within one year 
of separation from service and that the remote onset of right 
knee pathology is unrelated to service.  Accordingly, service 
connection is denied.  The preponderance of the evidence is 
against the claim for service connection for a right knee 
disability.  Because there is no approximate balance of 
positive and negative evidence, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). See also 38 C.F.R. § 3.102 (2002).

ORDER

Service connection for a right knee disability is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


